DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 14, 2020 has been entered.

Response to Amendment
The amendments filed on September 14, 2020 have been entered.
Claims 1 and 12 have been amended.

Response to Arguments
Applicant’s arguments filed on September 14, 2020 have been fully considered but not persuasive.

Applicant’ argument:
Amended independent claim 1 recites a field device for an automation system, the field device including an arithmetic unit configured to manage configuration data for operating the field device, an operating element that is actuable by a user, an actuation of the operating element being detectable by 
Simpson does not disclose that "the arithmetic unit is further configured to put the field device into a configuration mode to change the configuration data when, simultaneously, a first signal from the operating element, which represents the actuation by the user, and a second signal from the hardware interface, which represents a terminal connection of a wired connection, are received, such that the field device is put into the configuration mode only after both the first signal and the second signal are received," as required by independent claim 1. Simpson "relates generally to portable, handheld medical devices, and in particular a portable, handheld medical diagnostic device having a mezzanine circuit board with a universal connection interface." Para. [0001]. The Office Action corresponds the controller 36 of Simpson to the claimed arithmetic unit, the user interface 32 of Simpson to the claimed operating element, and the communications microcontroller 64 of Simpson to the claimed hardware interface. See Office Action, pp. 3-4. The Office Action cites to paragraph [0046] of Simpson for disclosing the limitation above. For the reasons previously presented and for the reasons discussed during the telephonic Examiner Interview on July 7, 2020, Applicants respectfully disagree. 
Paragraphs [0046]-[0048] of Simpson disclose three configuration modes of firmware interaction of the main circuit board to the mezzanine circuit board. Paragraph [0046] of Simpson also discloses that "particular button presses of the user interface 32, such as for example, a double button 
First, Applicants submit that the actions described above, cited by the Office Action, place the device of Simpson in a communications mode, not a configuration mode as claimed. In other words, Simpson does not link the activation of the three different configuration modes to the actions disclosed in paragraph [0046] (e.g., the double button press). As shown above, the double button press places the device of Simpson into a communications mode. Applicants submit that additional actions are required to put the device of Simpson into a configuration mode to change configuration data. See para. [0049] ("The above configuration modes are enabled by the addition of additional events and control signals to a conventional serial communications command set for hardware interfacing according to the embodiments of the present invention."). Further, Simpson discloses, towards the beginning of paragraph [0046], that the first configuration mode may be used to set-up communication data automatically. Applicants submit that this suggests that the device of Simpson must be configured in a configuration mode prior to being placed in a communications mode, as described by the remainder of paragraph [0046]. In other words, putting the device of Simpson into a configuration mode is a prerequisite to setting up a data communication, the data communication being what paragraph [0046] of Simpson discloses. 
Second, even assuming arguendo that the communications mode of Simpson 
corresponds to the claimed configuration mode, Applicants submit that the remainder of the limitation is not disclosed by Simpson. Specifically, Simpson does not disclose that the controller 36 is further configured to put the device of Simpson into the communications mode to change the configuration data when, simultaneously, a first signal from the user interface 32, which represents the actuation by the user, and a second signal from the communications microcontroller 64, which represents a terminal connection of a wired connection, are received, such that the field device of either from the user interface (double button press) or the hardware interface (communications microcontroller 64, such as the insertion of a wired connection 68). The Office Action acknowledges this. See Office10 Action, p. 6 ("Two signals are received simultaneously either through the double button press or through an insertion of wired connection 68." (emphasis added)). 
It was discussed during the telephonic Examiner Interview on July 7, 2020 that 
Simpson could possibly be operated where the two actions of receiving a first signal from the operating element (button press) and receiving a second signal from the hardware interface (communications microcontroller 64) happen to be performed at the same time. However, as explained during the Examiner Interview, even if this coincidental operation happens to occur, which Simpson does not disclose or even suggest, Simpson still does not disclose that the receiving of these two signals simultaneously is what puts the field device into the communication (i.e., configuration) mode. Rather, either one of the signals received in this hypothetical example would put the field device of Simpson into the communications mode. Applicants have amended claim 1 to further clarify that entering the configuration mode only happens after the two signals are received simultaneously. 
Accordingly, Simpson does not disclose that "the arithmetic unit is further configured to put the field device into a configuration mode to change the configuration data when, simultaneously, a first 
As shown above, Simpson fails to disclose each and every limitation of independent claim 1. Therefore, independent claim 1 is allowable over the cited reference. 

Examiner’s response to the applicant’s argument:
Examiner respectfully disagrees. Applicant argues that Simpson does not teach the field device is put into the configuration mode only after both the first signal and the second signal are received without providing additional detail, however as presented a new art is presented (NPL) (“Ngo”, setting up a home router). Ngo teaches this subject matter ([page 3] first signal is switch on the router, second signal is the Connect one of the router's LAN ports (most routers have four LAN ports) to the computer using the second network cable {terminal connection of wired connection}.)([page 1] router web interface represents the configuration mode of the router). Examiner interprets the first signal and second signal based on the specification of this application as a power (switch on) router and terminal connection through Ethernet port. Examiner introduces other references as well that teach this subject matter (“Filee”, US 20090265536 A1) ([0068-0074] Fig. 4 Steps 100, 102), and (“Madonna”, US 20140376528 A1) ([0037-0040] Fig. 9)


Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. 
 Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004)


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 11-16, 18-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ngo (“Ngo”, setting up a home router) hereinafter Ngo.
 
Regarding claim 1, Ngo teaches a field device for an automation system ([field device {router}, automated system is WiFi Network]). 
an arithmetic unit configured to manage configuration data for operating the field device (router {inherent property of the router to have CPU}, configuration data is page 1, DMZ, DDNS, NAT passthrough, Internet connection, Wireless Dual WAN, Basic Config)
an operating element that is actuable by a user, an actuation of the operating element being detectable by the arithmetic unit ([page 3] user power on {switch on} the router); and 
a hardware interface configured to enable the field device to be connected to a communication system of the automation system or a configuration unit ([Page 4] router has multiple Ethernet ports, multiple USB ports)([page 2] router connected to computer {computer is a configuration unit})
wherein the arithmetic unit is further configured to put the field device into a configuration mode to change the configuration data when, simultaneously, a first signal from the operating element, which represents the actuation by the user, and a second signal from the hardware interface, which represents a terminal connection of a wired connection, are received such that the field device is put into the configuration mode only after both the first signal and the second signal are received ([page 3] first signal is switch on the router, second signal is through connect one of the router's LAN ports (most routers have four LAN ports) to the computer using the second network cable {terminal connection of wired connection}.)([page 1] router web interface represents the configuration mode of the router)([Page 4] Configuration mode is when accessing the router wizard through the IP address, where first signal is the power switch on, the second signal through Ethernet cable between the router and the computer)

Regarding claim 2, Ngo teaches the field device of claim 1. 
Ngo further teaches wherein the arithmetic unit is configured to execute a web server in the configuration mode ([Page 5] ipconfig command on Windows Computer, setting up TCP/IP, DNS, WINS, proxies, subnet Mask)([Page 6-7] setup section for Wireless, WAN, LAN).

Regarding claim 3, Ngo teaches the field device of claim 1.
Ngo further teaches wherein the arithmetic unit is configured to permit the configuration data to be changed in the configuration mode ([Page 7] change the local network settings, change range of IP addresses)([Page 1] change settings in ASUS RT-AC88U drawing in page 1)

Regarding claim 4, Ngo teaches the field device of claim 1.
Ngo further teaches wherein the arithmetic unit is configured to permit the configuration data to be written in the configuration mode ([Page 7] change the local network settings, change range of IP addresses)([Page 1] change settings in ASUS RT-AC88U drawing in page 1)

Regarding claim 5, Ngo teaches the field device of claim 3. 
Ngo further teaches wherein the arithmetic unit is configured to request a password before a change is permitted in the configuration mode ([Page 7] Admin password when logging to router web interface) 

Regarding claim 6, Ngo teaches the field device of claim 2. 
Ngo further teaches wherein the web server is accessible by the configuration unit via a defined address ([Pages 5-6] default IP addresses of routers from different vendors)

Regarding claim 8, Ngo teaches the field device of claim 1. 
Ngo further teaches wherein the first signal comprises defined content information is present for a defined period of time ([page 3] setting up the router, plug the router into the power outlet {defined content information is the continuous power signal for the period of time that the router is connected to the power outlet}),  or the first signal comprises defined content information and is present for the defined period of time. 

Regarding claim 9, Ngo teaches the field device of claim 1. 
Ngo further teaches wherein the second signal results from the wired connection being plugged into the hardware interface ([Page 4] router has multiple Ethernet ports, multiple USB ports)([page 2] router connected to computer {computer is a configuration unit}, second signal is the Connect one of the router's LAN ports (most routers have four LAN ports) to the computer using the second network cable {terminal connection of wired connection}.)

Regarding claim 11, Ngo teaches the field device of claim 1.
Ngo further teaches wherein the hardware interface is an Ethernet interface based on the IP protocol ([Page 4] router has multiple Ethernet ports, multiple USB ports)([page 2] router connected to computer {computer is a configuration unit}, second signal is the Connect one of the router's LAN ports (most routers have four LAN ports) to the computer using the second network cable {terminal connection of wired connection}.)

Regarding claim 12, Ngo teaches a method for a computer-aided configuration of a field device  ([field device {router}, automated system is WiFi Network]). 
wherein the field device comprises an arithmetic unit configured to manage configuration data for operating the field device (router {inherent property of the router to have CPU}, configuration data is page 1, DMZ, DDNS, NAT passthrough, Internet connection, Wireless Dual WAN, Basic Configuration)
an operating element that is actuable by a user, an actuation of the operating element being detectable by the arithmetic unit ([page 3] user power on {switch on} the router) and 
a hardware interface configured to enable the field device to be connected to a communication system of the automation system or a configuration unit ([Page 4] router has multiple Ethernet ports, multiple USB ports)([page 2] router connected to computer {computer is a configuration unit});
receiving a first signal from the operating element, the first signal representing an actuation by a user, receiving a second signal from the hardware interface, the second signal representing a terminal connection of a wired connection and placing the field device in a configuration mode, in which the configuration data of the field device is changeable by the configuration unit only after both the first signal and the second signal are received simultaneously ([page 3] first signal is switch on the router, second signal is the Connect one of the router's LAN ports (most routers have four LAN ports) to the computer using the second network cable {terminal connection of wired connection}.)([page 1] router web interface represents the configuration mode of the router)

Regarding claim 13, claim 13 can be rejected with the same reasoning as claim 2.

Regarding claim 14, claim 14 can be rejected with the same reasoning as claim 3.
Regarding claim 15, claim 15 can be rejected with the same reasoning as claim 4.
Regarding claim 16, claim 16 can be rejected with the same reasoning as claim 6.
Regarding claim 18, claim 18 can be rejected with the same reasoning as claim 8.
Regarding claim 19, claim 19 can be rejected with the same reasoning as claim 9.
Regarding claim 21, claim 21 can be rejected with the same reasoning as claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 7, and 17 are rejected under 35 U.S.C. 103 as being un-patentable over Ngo (“Ngo”, setting up a home router) hereinafter Ngo, in view of Lee et al. (“Lee”, US 20150261415 A1) hereinafter Lee.  

Regarding claim 7, Ngo teaches the field device of claim 2. 
Ngo does not explicitly teach wherein the web server is accessible by the configuration unit via a dynamic assignment of a network configuration and name resolution, however
Lee teaches wherein the web server is accessible by the configuration unit via a dynamic assignment of a network configuration and name resolution ([0008] some systems, such as the printers {target system or the field device} that respond to an email address {defined address}, may require inputting an email address value, and potentially a Universal Resource Locator (URL) ) {URL is a network address that would need name resolution} value for the web server, ports for that server, and corresponding log-in values (user name, password)).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Simpson in view of Ngo in order to have the webserver accessed by a dynamic assignment of a network configuration and name resolution because it would provide easier and more common way to implement the configuration remotely from multiple devices that utilize the same protocol. 

Regarding claim 17, claim 17 can be rejected with the same reasoning as claim 7.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Ngo (“Ngo”, setting up a home router) hereinafter Ngo, in view of Brodersen et al. (“Brodersen”, US 20080165202 A1) hereinafter Brodersen.  

Regarding claim 10, Ngo teaches the field device of claim 1.
Ngo does not explicitly teach wherein the arithmetic unit is configured to terminate the configuration mode automatically after a defined period of time, however
Brodersen teaches wherein the arithmetic unit is configured to terminate the configuration mode automatically after a defined period of time ([0053] In an implementation, the media client 100  {field device with arithmetic unit} can be configured to switch to a default or current display setting upon the expiration of a predetermined period of time if an appropriate command has be not received from a user {configuration unit}).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ngo in view of Brodersen in order to terminate the configuration mode automatically after a defined period of time because it would provide more protection and security procedure to protect the device from any attacker or bad users by limiting the time to change the configuration of the device. 

Regarding claim 20, claim 20 can be rejected with the same reasoning as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                         /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444